DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Ms. Rebecca Rudolph on 07/19/2022 an election was confirmed that was made with traverse to prosecute the invention of 1 and species A, claims 1-16.  Claim 17-22 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Regarding Applicant’s traversal, Examiner notes there would be a serious search burden for searches between the method and system, and between the species themselves. As noted in the restriction mailed on 06/13/2022, the system of claims 1 – 18 is classified in A61M16/0465 and the method of claims 19 – 22 is classified in A61M39/16. The species described in the election would require unique search queries regarding specific features of the species. For example, the inner cannula of species A would require search terms “slots, fenestrations, inner tube”, and the rest of the species would require unique search terms as set forth below: 
Species B would require “multi-layered, fit tubes, congruence, complimentary” 
Species C would require  “cuff, segmented ridges, outer slots, inflation, deflation” 
Species D would require “two segmented ridges, multiple outer slots, oblong outer slot, separate regions”
Species E would require “segmented ridges, plate, uniform plate, inflated cuff, platform, smooth”
Species F would require “segmented ridges, ridged plate, depressed plate, ridged platform”
	Examiner notes that due to the difference in search queries between the unique features of the species there has been a showing of undue burden regarding the species election. 
Specification
The disclosure is objected to because of the following informalities:
	Throughout the summary and claims applicant refers to “first passage” and “second passage”, however throughout the rest of the specification the first passage 128 and second passage 130 are merely referred to as unspecific “passages”. Also in the summary and claims Applicant refers to “first tube” and “second tube”, however throughout the rest of the specification applicant refers to the first tube 102 and second tube 104 as unspecific “tubes”. Applicant should correct the nomenclature throughout the application to be consistent with the claim language.   
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  
	Claim 4 line 2 “is conn a line” should be corrected to “is connected to a line” for the sake of proper English.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0258297A1 to Blom (hereinafter “Blom”) in view of US2012/0247473A1 to Fendler (hereinafter “Fendler”) and US2011/0190814A1 to Mark (hereinafter “Mark”).
Regarding claim 1, Blom discloses an inner cannula for use with a tracheostomy tube, comprising (Fig. 1 inner cannula 60 used with outer cannula 12): 
	a first tube having a first diameter for insertion in the tracheostomy tube (Fig. 1 inner cannula 60 inserts into lumen 62 of outer cannula 12 [taken to be the tracheostomy tube]; Paragraph 0039); and 
	a second tube fused to a distal end of the first tube and having a second diameter larger than the first diameter (Fig. 1 coupler 76 is taken to be the second tube which is fused to inner cannula 60 [first tube]; Paragraph 0041 “locking tabs 100 which may be formed with, and from the same material as, the coupler 76 of cannula 60 which cannula 60 is coupled to the ventilator 74”; “The tabs 100 are flexibly formed or mounted to the coupler 76 of inner cannula 60”; Examiner notes the figures of Blom depict the inner cannula/coupler as a singular fused unit); 
	and a second passage between an outer surface of the second tube and a second region of the plurality of regions (Fig. 1 tube 70 is inserted through a passage in the wall of coupler 74; Examiner notes that the passage(s) [first passage described below] would naturally lead to first and second regions because they would exist as separate passages at separate locations through the coupler)
	Even if Blom does not explicitly disclose the coupler is fused to the inner cannula, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fuse the inner cannula and the coupler since it has been held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” See MPEP 2144.04(IV)(B). Specifically in Blom, it would have been an obvious engineering choice because the coupler is designed to detach from the outer cannula, not the inner cannula. Furthermore, it appears that Applicant does not place criticality upon the fusion of two tubes as it is merely mentioned without further explanation of importance (Specification at Paragraphs 0013-0014 & 0049-0050).
	Blom does not disclose wherein first tube further comprising a plurality of holes between an intraluminal space of the first tube and an outer surface of the first tube, and one or more ridges on the outer surface of the first tube that divide an airspace surrounding the outer surface into a plurality of regions. However, Fendler demonstrates it was known in the art before the effective filing date of the claimed invention to use an inner cannula with holes and ridges which has an aspiration line connected to an outer tube surface through a passage (Fig. 3 suction openings 22 on inner cannula 16; Webs 28 on inner cannula 16 outer surface; Paragraph 0037; Examiner notes the webs would divide the airspace surrounding the outer surface into regions between each web). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an inner cannula with holes and ridges, as taught by Fendler, in order to aspirate the sputum as efficiently as possible (Paragraph 0034). 
	Blom does not disclose wherein the second tube comprising a first passage between an outer surface of the second tube and a first region of the plurality of regions. However, Mark demonstrates it was known in the art before the effective filing date of the claimed invention to have a passage for an irrigant line (Fig. 6A-6C Irrigation line 1495 enters housing member 1408 which is used to flush debris from a luminal space between inner blade 1414 and outer cannula 1402; Paragraph 0116 discloses an inner cannula may replace the inner blade; Examiner notes that the housing member 1408 is akin to Blom’s coupler 74 and thus it would be obvious to one ordinarily skilled in the art to insert an irrigation line through the coupler as well).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include another passage through Blom’s coupler, as taught by Mark, to provide an additional manner to clear debris from the aspiration path (Paragraph 0112). 
Regarding claim 2, Blom in view of Fendler and Mark disclose the inner cannula of claim 1, and Blom further discloses wherein said second tube further comprising retaining clips for attaching the inner cannula to the tracheostomy tube (Fig. 1 locking tabs 100 on outer cannula 12 attaches outer cannula 12 to coupler of inner cannula; Examiner notes the coupler and inner coupler are attached and thus the outer cannula and inner cannula are attached).
Regarding claim 3, Blom in view of Fendler and Mark disclose the inner cannula of claim 1, and Mark further discloses wherein the first passage extends between the first region and an outer surface of the second tube and is connectable to a line coupled to a source of irrigant (Fig. 6A-6C Irrigation line 1495 enters housing member 1408 which is used to flush debris from a luminal space between inner blade 1414 and outer cannula 1402; Paragraph 0116 discloses an inner cannula may replace the inner blade; Examiner notes that the housing member 1408 is akin to Blom’s coupler 74 and thus it would be obvious to one ordinarily skilled in the art to insert an irrigation line through the coupler as well).
Regarding claim 4, Blom in view of Fendler and Lorenzen disclose the inner cannula of claim 1, and Blom further discloses wherein the second passage extends between the second region and an outer surface of the second tube and is connected to a line coupled to a vacuum source (Fig. 1 tube 70 is inserted through a passage in the wall of coupler 74; Examiner notes that the passage(s) would naturally lead to first and second regions because they would exist as separate passages at separate locations through the coupler).
Claims 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0258297A1 to Blom in view of US2012/0247473A1 to Fendler, US2011/0190814A1 to Mark, US20170100557A1 to Worley (hereinafter “Worley”), and US2018/0318543A1 to Coleman et al. (hereinafter “Coleman”).
Regarding claim 5, Blom discloses an irrigating intraluminal suction inner cannula system comprising (Fig. 1 tracheostomy tube system 10); an inner cannula (Fig. 1 inner cannula 60); a first tube having a first diameter for insertion in the tracheostomy tube (Fig. 1 inner cannula 60 inserts into lumen 62 of outer cannula 12 [taken to be the tracheostomy tube]; Paragraph 0039); a second tube fused to a distal end of the first tube and having a second diameter larger than the first diameter (Fig. 1 coupler 76 is taken to be the second tube which is fused to inner cannula 60 [first tube]; Paragraph 0041 “locking tabs 100 which may be formed with, and from the same material as, the coupler 76 of cannula 60 which cannula 60 is coupled to the ventilator 74”; “The tabs 100 are flexibly formed or mounted to the coupler 76 of inner cannula 60”; Although it is not explicitly disclosed the coupler is fused to the inner cannula, it is noted the figures of Blom depict the inner cannula/coupler as a singular unit, it has been held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Here it would be an obvious engineering choice because the coupler is designed to detach from the outer cannula, not the inner cannula. Thus, it would be an obvious design choice for the couple and inner cannula to be fused to allow safe removal of the inner cannula setup from the outer cannula. ); and a second passage between an outer surface of the second tube and a second region of the plurality of regions (Fig. 1 tube 70 is inserted through a passage in the wall of coupler 74; Examiner notes that the passage(s) would naturally lead to first and second regions because they would exist as separate passages at separate locations through the coupler); and a suction line attached to the second passage in the second tube and in communication with the second region (Fig. 1 tube 70 is connected to a suction source 73 and serves as a suction line; tube 70 is inserted through a passage in the wall of coupler 74; Examiner notes that the passage(s) would naturally lead to first and second regions because they would exist as separate passages at separate locations through the coupler). 
	Blom does not disclose wherein the inner cannula system includes an outer tracheostomy tube positioned around an inner cannula. However, Worley demonstrates it was known in the art before the effective filing date of the claimed invention to use a rigid outer sleeve for an inner cannula (Fig. 44 inner soft sleeve 636 fits into indentations of outer hard sleeve 637).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fitted outer sleeve for an inner cannula, as taught by Worley, in order to prevent rotation of the outer sleeve (Paragraph 0089).  
	Blom does not disclose wherein first tube further comprising a plurality of holes between an intraluminal space of the first tube and an outer surface of the first tube, and one or more ridges on the outer surface of the first tube that divide an airspace surrounding the outer surface into a plurality of regions. However, Fendler demonstrates it was known in the art before the effective filing date of the claimed invention to use an inner cannula with holes and ridges which has an aspiration line connected to an outer tube surface through a passage (Fig. 3 suction openings 22 on inner cannula 16; Webs 28 on inner cannula 16 outer surface; Paragraph 0037; Examiner notes the webs would divide the airspace surrounding the outer surface into regions between each web). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an inner cannula with holes and ridges, as taught by Fendler, in order to aspirate the sputum as efficiently as possible (Paragraph 0034). 
	Blom does not disclose wherein the second tube comprising a first passage having an irrigant line attached to the first passage between an outer surface of the second tube and a first region of the plurality of regions. However, Mark demonstrates it was known in the art before the effective filing date of the claimed invention to have a passage for an irrigant line (Fig. 6A-6C Irrigation line 1495 enters housing member 1408 which is used to flush debris from a luminal space between inner blade 1414 and outer cannula 1402; Paragraph 0116 discloses an inner cannula may replace the inner blade; Examiner notes that the housing member 1408 is akin to Blom’s coupler 74 and thus it would be obvious to one ordinarily skilled in the art to insert an irrigation line through the coupler as well at a separate point of entry from the suction tube 70; Thus both points of entry would correspond to different regions).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include another passage through Blom’s coupler, as taught by Mark, to provide an additional manner to clear debris from the aspiration path (Paragraph 0112). 
	Blom does not disclose wherein an actuating device coupled between the irrigant line and a source of irrigant and coupled between the suction line and a vacuum source, said actuating device controlably connecting the irrigant line to the source of irrigant and the suction line to the vacuum source. However, Coleman demonstrates it was known before the effective filing date of the claimed invention to use an actuating device which controls connection between suction/irrigation lines and their reservoirs (Fig. 1A Valves 2624A, 2622A are electronically coupled to control unit 186A which allows/denies flows from the fluid reservoir 160A and gas source 60A; Examiner notes the tube 232A and passage 2610A comprise a gas line and tube 234A and 2608A comprise the irrigant line; Examiner notes the controller of Coleman and valves to function as actuating device between reservoirs of irrigant and suction.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an actuating device to control flow of suction and irrigation, as taught by Coleman, in order to provide control over the irrigation and suction lines. 
Regarding claim 6, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 5, and Worley further discloses wherein the outer tracheostomy tube further comprises indentations on an inner surface in the same pattern as the one or more ridges such that the one or more ridges engage with the indentations when the inner cannula is inserted into the outer tracheostomy tube (Fig. 44 inner soft sleeve 636 fits into indentations of outer hard sleeve 637; Examiner notes the Webs 28 of Fendler would align with the indentations of Worley’s outer hard sleeve as they are both longitudinal). 
Regarding claim 7, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 5, and Coleman further discloses wherein the actuating device may be coupled between only the suction line and the inner cannula (Paragraph 0010 discloses the control unit may be connected to pressure sensors, manual switches, and one or more valves, thus if the control unit was only connected to one valve, the control unit would only be connected to the designated suction line 2612A and 2300A while other lines are operated from a sensor in the inner cannula 404A)
Regarding claim 8, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 5, and Coleman further discloses wherein the actuating device may be incorporated within a ventilator (Paragraph 0020 discloses the system may be used as a ventilator; Examiner also notes that Blom as modified by Coleman would function with a ventilator as well, because Blom is naturally set up to be connected to a ventilator 74 (Fig. 1)).
Regarding claim 9, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 5, and Blom as modified by Mark and Coleman discloses wherein the source of irrigant is positioned at a distance below a vertical height of the inner cannula to prevent spontaneous flow (Mark’s irrigation line would be inserted through Blom’s coupler and the reservoir of Coleman would be below tracheostomy setup (Fig. 1C, 2A and 2B of Coleman shows the system, including the liquid reservoir 160 may be vertically below the patient line; Examiner notes this configuration would naturally prevent spontaneous flow to the patient).
Regarding claim 10, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 9, and Coleman further discloses a flow sensor for monitoring excessive or unexpected flow of irrigant or suction (Paragraph 0028 discloses a gas sensor device may be used to ensure enough gases are used in the breathing cycle; Examiner notes that any drop in gas level below the expected therapeutic level would be “unexpected flow” of suction).
Regarding claim 11, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 10, and Coleman further discloses the system comprising valves, flow-limiters, mechanical flow and pressure sensors, or electrical flow and pressure sensors (Fig. 1B valves 2620B, 2622B, 2624A).
Regarding claim 13, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 5, and Blom further discloses wherein the second tube further comprises retaining clips for attaching the second tube to the outer tracheostomy tube (Fig. 1 locking tabs 100 on outer cannula 12 attaches outer cannula 12 to coupler of inner cannula; Examiner notes the coupler and inner coupler are attached and thus the outer cannula and inner cannula are attached; Examiner further notes that Blom as modified by Worley would have an outer sleeve on Blom’s inner cannula, and thus the locking tabs 100 of Blom would clip to the outer sleeve [taken to be the outer tracheostomy tube] of Worley).
Regarding claim 14, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 5, and Blom as modified by Fendler and Worley further discloses wherein the outer tracheostomy tube and the inner cannula form a single device (Blom’s inner cannula 60 as modified by Fendler has longitudinal webs the outer surface of the inner cannula which fit into the indentations in the outer sleeve of Worley to form a single device).
Regarding claim 15, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 5, and Blom as modified by Worley further discloses wherein wherein the outer tracheostomy tube is a cuffed or uncuffed tracheostomy tube (Worley’s outer sleeve 637 has no cuff). 
Regarding claim 16, Blom in view of Fendler, Mark, Worley, and Coleman disclose the cannula system of claim 5, and Blom as modified by Worley further discloses wherein the outer tracheostomy tube is a fenestrated or non- fenestrated tracheostomy tube (Worley’s outer sleeve 637 has no fenestrations). 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Fendler, Mark, Worley, and Coleman, as applied to claim 11 above, and further in view of US3903876 to Harris (hereinafter “Harris”).
Regarding claim 12, Blom in view Fendler, Mark, Worley, Coleman disclose the cannula system of claim 11, but do not disclose wherein an alarm or notification when excessive or unexpected flow of irrigant or suction is detected. However, Harris demonstrates it was known in the art before the effective filing date of the claimed invention to have an alarm responsive to suction (Fig. 1 and 6 tranducer 14 which sends signal to monitor 37, and if the suction effect is reduced or stopped in the  cannula, an alarm 38 is triggered.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a tracheostomy system with an alarm, as taught by Harris, to  provide a notification before a complete blockage of the line occurs (Col. 2 lines 55-58). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-6725862-B2 to Klinberg; US-20210393907-A1 to Ahmed; US-20180093059-A1 to Ozenne; US-20170368283-A1 to Suijs; US-20170319804-A1 to Elia; US-20160029923-A1 to Ozenne; US-9220858-B2 to Nolan; US-20150265790-A1 to Nolan; US-20150209535-A1 to Cole; US-20140360508-A1 to Coates; US-20140216449-A1 to Chang; US-20140144432-A1 to Avitsian; US-20130255692-A1 to McBurney; US-20120180796-A1 to Bateman; US-20110144514-A1 to Booker; US-20080077036-A1 to Baker; US-6135111-A to Mongeon; US-4627433-A to Lieberman; US-3788326-A to Jacobs; US-20210220591-A1 to Garrett; US-20210093814-A1 to Nolan; US-20180296782-A1 to Chapiro; US-20180126106-A1 to Guan; US-20160158111-A1 to Besser; US-20150136123-A1 to Donlon; US-20140150782-A1 to Vazales; US-5499625-A to Frass; US-20200009340-A1 to Elia; US-20210187228-A1 to Musuku; US-20190217033-A1 to Suijs; US-20160199608-A1 to Morejon; US-20150011828-A1 to Vilasi; US-20200337547-A1 to Molnar; US-20190336714-A1 to Vazales; US-20190192811-A1 to Wei; US-20190060594-A1 to Qiu; US-20140277066-A1 to Schaeffer; US-6494208-B1 to Morejon; US-5735271-A to Lorenzen; US-11324910-B2 to Wendling; US-20220062574-A1 to Tassitano; US-10799092-B2 to Krimsky; US-20180272081-A1 to Porter; US-20200038046-A1 to Schwamb; US-20150018710-A1 to Furlong; US-20210146073-A1 to Owens; and US-20170143922-A1 to Chang. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785